PER CURIAM.
The defendant in the trial court appeals an adverse final judgment for property damage caused by a fire originating in the defendant’s copy machine. The cause of action sought to impose strict liability on the defendant, which had leased the copy machine, retaining exclusive control of all repairs and maintenance. The principal point of the appellant on appeal is the giving of a certain jury instruction. However, no objection to the instruction was made and therefore the error (not being of a fundamental nature) was not preserved. Middelveen v. Sibson Realty, Inc. 417 So.2d 275 (Fla. 5th DCA 1982); Lollie v. General Motors Corporation, 407 So.2d 613 (Fla. 1st DCA 1982); Page v. Cory Corporation, 347 So.2d 817 (Fla. 3d DCA 1977).
By cross appeal the appellees urge error in the failure to award prejudgment interest. With this we concur and return the matter to the trial court with directions to include prejudgment interest in the amount of the final judgment under the authority of Argonaut Insurance Company v. May Plumbing Company, 474 So.2d 212 (Fla.1985).
Affirmed in part, reversed in part.